The opinion heretofore rendered is attacked in a motion for rehearing on the proposition that the issue of provoking a difficulty by appellant was not in the case nor borne out by the facts, and that his right of self-defense was by the charge illegally curtailed by this charge.
Provoking a difficulty is always in direct conflict with justifiable homicide, and is not permissible unless the accused by his acts, conduct or words occasioned or produced the difficulty. When perfect self-defense *Page 566 
is relied upon by the accused there should be, as a prerequisite to its impairment, evidence that the accused produced the occasion for the killing as an excuse for the homicide. His acts, conduct or words must precede such condition and must be evidenced by the testimony. This is the law under correct legal views and under the well considered jurisprudence of this State. These facts must precede and lead to the homicide. If the difficulty does not so begin, provoking the difficulty is not a part of the case, and a charge limiting the right of perfect self-defense would constitute error, and of such a nature as to constitute its giving necessarily fatal to the conviction. If the deceased began or provoked the difficulty, that issue is not in the case. Provoking a difficulty by the deceased can never be used to limit the doctrine of self-defense. That doctrine pertains, under the rules of self-defense, only to the accused. Provoking a difficulty by deceased can not be utilized by the State, therefore, to defeat or impair the right of self-defense in homicide. Mutual combat and abandonment of the difficulty are not here involved; at least so far as the foregoing statements are concerned. We are not discussing those issues. It would serve no useful purpose to cite or discuss cases on either proposition.
A careful review of the record, from an evidentiary standpoint, has convinced us that we were in error in sustaining the judge of the trial court in giving a charge upon provoking the difficulty, and thus limiting appellant's perfect right of self-defense. Briefly stated, in this connection the evidence discloses that this trouble arose at a Mexican dance, which seems to have been under the management or supervision of the deceased. That a sister of appellant attended the dance; that she had an engagement to dance with one of the attendants; that he for some purpose or reason left the room; that the sister then accepted the companionship of another attendant and went upon the floor for the purpose of dancing; that about this time her first accepted partner returned and demanded that she either dance with him or retire from further participation in the dance for that evening. It became a question as to whether or not it was the custom at Mexican dances for girls to retire from dancing on such occasions under the stated custom. There was evidence pro and con with reference to this. At this juncture appellant came upon the scene. This matter was under discussion. The two partners above mentioned and the girl, it seems, were in conversation, or at least there was a conversation going on with the three present. Appellant asked what happened and was informed of the nature of the trouble and controversy. He thereupon suggested that his sister should dance with one of the offered partners, and when this set was danced, then she should dance with the other. This was suggested in a spirit of compromise and to avoid trouble. Just "then deceased came in and pushed Octavino (appellant) aside and told him not to intrude in business that was not his own, and to get out." The deceased then struck appellant on the shoulder and said, "What are you *Page 567 
discussing — you fool, what are you intruding yourself into business that don't pertain to you?" and pushed him further aside and said: "What have you to do is to go out." This was the beginning of the trouble. They both left the room and went upon the porch. It is an issue under the testimony as to which extended the invitation to come upon the porch. This occurred, however, after the conduct of the deceased in the room and after striking and pushing the defendant and using the language above imputed. While on the porch deceased shoved, pushed or knocked defendant off the gallery. It seems up to this point defendant had said nothing nor spoken a word to deceased. It is true, however, in appellant's statement of the trouble he says: "Luis told me to shut up and told me to get out of the house, that I was not worth anything, and struck me on the shoulder with his fist. I went out on the porch, and Luis came out just behind me. After Luis had hit me I told him if he was a man to come out of the house." Prior to the time that deceased pushed, shoved or knocked appellant off the gallery deceased had made an assault upon him before defendant had said anything to him or concerning him.
In view of what was said above about provoking a difficulty, the language imputed to appellant after he was struck, that if he (deceased) was any man he would come out on the gallery, would not be considered as provoking a difficulty. The difficulty had already begun at the instance of deceased. What occurred after defendant was pushed or knocked off the gallery by deceased is conflicting under the testimony. Some of the witnesses say defendant called deceased a "son of a harlot." Others did not hear this. Witnesses agree that after deceased had knocked appellant from the gallery that he made a spring toward defendant and defendant broke to run and ran about two-thirds of the distance across an eighty-foot street, with the deceased following him, striking at him before the fatal shot was fired. Appellant made a statement or confession. In this he states deceased was striking at him with his fists. Then follows this quotation from his statement or confession: "I do not know whether or not he had a knife or any weapon. He was running after me, and when we were almost across the street I pulled my pistol and shot at him three times." Appellant testifying before the jury in his own behalf stated, substantially, that while he was on the porch deceased struck him again with his fist and he fell down, and as soon as he did that deceased put his hand in his pocket and jumped after him, and he ran across the street, and was running because deceased put his hand into his pocket and he thought was going to pull a knife, and would strike or stab him with it; that deceased was still coming after him, and was in about two or three feet of him when he fired; that deceased did not hurt him with a knife or reach him. He further stated that he was running while he was shooting. He uses this further language: "I shot Luis because I understood that he was very angry and he was trying to kill me. I was afraid of him. I was *Page 568 
scared — if he should have killed me, I would not have remained alive." There seems to have been conflict in the testimony as to whether or not deceased had a knife. Some of the evidence is to the effect that he did have a knife and witnesses saw him get it. Others did not see this. Others testified deceased had no knife in the evening preceding the homicide and they found no knife about his person.
We are of opinion that this testimony does not raise the issue of provoking the difficulty. Usually the language that some of the witnesses impute to defendant, that deceased was the "son of a harlot," would be considered a provocation, and had it been used at the beginning of this difficulty and the inducing cause it would have been treated as a cause upon which provoking a difficulty could be grounded. But as before stated, provoking a difficulty must precede and be the occasion of bringing about the difficulty. Where the accused is not in the wrong originally, but during the progress of the difficulty he uses such language, it would not be considered as provoking a difficulty. Provoking a difficulty, as before stated, is based upon the proposition that the accused does some act or perform some conduct, or uses such words as would occasion or provoke a difficulty, and with that purpose in view. If the deceased provoked the difficulty and during its progress the defendant does something that would have produced the difficulty had it been used prior to the difficulty, the question of provoking a difficulty would arise, but the facts we think do not justify that conclusion, and, therefore, the court was in error in submitting that issue to the jury, thus curtailing appellant's right of self-defense.
Believing that we were in error in affirming the judgment heretofore, the motion for rehearing is granted, the judgment of affirmance is set aside, and the cause remanded.
Reversed and remanded.